                   Case 2:19-cv-07052-PKC-RML Document 9 Filed 01/30/20 Page 1 of 3 PageID #: 36


M AR TIN LIP TON                 ST E VE N A. C OH EN                      51 WEST             52ND         STREET                       DAVID E . SH AP IR O      MICH AEL S. B EN N
HE RB ER T M . W AC HT EL L      DEB OR AH L. P AU L                                                                                     DAMI AN G. DIDD EN        SAB ASTI AN V. NI LE S
THE ODO R E N . MI R VI S        DAVID C. KARP                         NEW YORK, N.Y. 10019-6150                                         IAN B OCZ KO              ALI SO N ZI ESKE PR EI SS
EDW AR D D . H E R LIHY          RICH ARD K. KIM                                                                                         M AT THE W M. G UE ST     TIJ AN A J. D VO RN IC
DANI E L A. NE FF                JO SHU A R. C AM M AKE R               TELEPHONE: (212) 403 -1000                                       DAVID E . KAH AN          JENN A E . L E VIN E
AND R EW R . B R OWN STEI N      M AR K G O RDON                                                                                         DAVID K. L AM             RY AN A. M cLEO D
M AR C W O LIN SKY               JO SE PH D . L AR SO N                FACS IMILE:              (212) 403 -2000                          BEN J AMI N M. RO TH      ANI TH A R EDDY
ST E VE N A. R OSEN B LU M       JE ANN E M AR IE O ’B RI EN                                                                             JO SHU A A. FE L TM AN    JOHN L. ROB IN SO N
JOHN F. S A V AR E SE            WAYNE M. C AR LI N                                GEO R GE A. KAT Z (1 9 6 5 -1 9 8 9)                  ELAINE P . G O LIN        JOHN R. SO BO LE W SKI
SCO TT K. CH AR LE S             ST EPH EN R. D iP RI M A                      JAM E S H . FOG E L SON ( 1 96 7 - 1 9 91)                EMI L A. KLEI NH AU S     ST E VE N W INT E R
JODI J. SCHW ART Z               NICHO LAS G. DEMMO                            LE ON ARD M . ROSEN ( 1 96 5- 2014 )                      KARE SSA L. C AIN         EMI L Y D . JOH N SON
AD AM O. E M ME RIC H            IGO R KI R M AN                                                                                         RO N ALD C. CH EN         JAC OB A. KL ING
R ALPH M . L E VE NE             JON ATH AN M . MO SE S                                      OF COUN SEL                                 GO RDO N S. MO ODIE       R A AJ S . N AR A Y AN
RICH ARD G. M ASON               T. EI KO STANG E                                                                                        DONGJU SONG               VI KT O R SAP E ZHNI KO V
                                                                M AR TIN J .E . AR M S                 ER IC S. RO BIN SON
DAVID M . SI L K                 JOHN F. LYNC H                                                                                          BR AD LEY R. WI LSON      MICH AE L J . SC HO BE L
                                                                MICH AEL H . BY OWIT Z                 PATRICI A A. RO BIN SON*
RO BIN P AN OVKA                 WILLI AM SAVI TT                                                                                        GR AH AM W. M E LI        EL IN A TE TE L B AU M
                                                                KENN ETH B . FO RR E ST                ERIC M. RO TH
DAVID A. KATZ                    ERIC M. RO SOF                                                                                          GR EG O RY E . P E SSIN   ERICA E. BONN ETT
                                                                SELWYN B . GO LDB E RG                 PAU L K. ROW E
IL ENE KN AB L E GO TT S         GR EG O RY E . OST LIN G                                                                                CAR RIE M. R EI LLY       LAU RE N M. KO FKE
                                                                PETER C . H EIN                        DAVID A. SC HW ART Z
JE FFRE Y M. WIN TN E R          DAVID B. AND E R S                                                                                      M AR K F. VE B LE N       Z ACH ARY S. POD O LSKY
                                                                ME YE R G . KOP LOW                    MICH AEL J . SEG AL
TR E VO R S. NO RWI TZ           AND R E A K. W AH L QUI ST                                                                              VIC TO R GO LD FE LD      R ACH EL B . R EI SB E RG
                                                                LAW RE NCE S. M AKOW                   EL LI OT T V. STEI N
BEN M . GE R M AN A              AD AM J . SH API RO                                                                                     EDW AR D J . L EE         M AR K A. ST AGL I ANO
                                                                DOUGLAS K. MAYER                       WAR RE N R. ST E RN
AND R EW J. NU SSB AUM           NE L SON O . FITT S                                                                                     BR AND ON C. P RICE
                                                                PHILIP MIND LI N                       PAU L VIZ CAR R ONDO, J R .
R AC H EL L E S IL V E RB ER G   JO SHU A M . HO L ME S                                                                                  KEVIN S. SC HW AR T Z
                                                                DAVID S. NEI L L                       PATR ICI A A. VLAH AKI S
                                                                HAR OLD S. N O VI KO FF                AMY R. WO LF
                                                                LAW RE NCE B . P EDO WIT Z

                                                                         * AD MI TT ED I N THE DI ST RIC T O F C O LU M BIA


                                                                                               COUN SEL


                                                                DAVID M . AD LE RST EIN                NANC Y B. G R EE NB AU M
                                                                SU MI TA AHU J A                       M AR K A. KO ENI G
                                                                AM AND A K. ALLEX ON                   J. AUSTIN LY ON S
                                                                LO UI S J. B AR ASH                    ALICI A C. M cC ART HY
                                                                FR ANCO C AST E LLI                    PAU L A N. R AM O S
                                                                AND R EW J.H . C HEU NG                NEI L M . SN YDE R
                                                                PAME L A E HR EN KR AN Z               S. CH RI STOP HE R SZC ZE RB AN
                                                                KAT HR YN G ET TL E S- ATW A           JE FFRE Y A. W ATI KE R
                                                                AD AM M. G OG O L AK




                                                                             Direct Dial: (212) 403-1226
                                                                            E-Mail: MWolinsky@wlrk.com




                                                                                 January 30, 2020

                    BY ECF

                    Hon. Pamela K. Chen
                    United States District Judge
                    U.S. District Court, Eastern District of New York
                    225 Cadman Plaza East
                    Brooklyn, NY 11201

                                                        Re:    Rodriguez v. Nat’l Golf Links of Am., 2:19-cv-07052-PKC-RML

                    Dear Judge Chen:

                           We are counsel to defendants National Golf Links of America and William Muller in the
                    above-captioned matter. Defendants intend to move to dismiss the complaint pursuant to Federal
                    Rule of Civil Procedure 12(b)(6), and submit this letter requesting a pre-motion conference in
                    accordance with Rule 3(A) of Your Honor’s Individual Practices and Rules.

                            The National is a private golf course located in Southampton, New York. Dkt. 1 ¶ 11.
                    Mr. Muller has worked at the National for over 15 years. Id. ¶ 24. Plaintiff Andrew Rodriguez
                    alleges that he was denied overtime pay while caddying for members at the National and asserts
                    claims under the Fair Labor Standards Act and related state laws. Id. ¶ 3. The complaint should
                    be dismissed because plaintiff fails to allege “sufficient factual matter to state a plausible claim
Case 2:19-cv-07052-PKC-RML Document 9 Filed 01/30/20 Page 2 of 3 PageID #: 37

Hon. Pamela K. Chen
January 30, 2020
Page 2


that [he] worked compensable overtime in a workweek longer than 40 hours.” Lundy v. Catholic
Health Sys. of Long Island Inc., 711 F.3d 106, 114 (2d Cir. 2013).

        The FLSA requires “[e]mployees engaged in interstate commerce” who work “longer
than forty hours” in a workweek to be compensated “at a rate not less than one and one-half
times” their regular rate of pay. 29 U.S.C. § 207(a). Accordingly, to state an FLSA overtime
claim, “a plaintiff must allege that she was the defendant’s employee, that her work involved
interstate activity, and that she worked hours for which she did not receive … overtime wages.”
Zokirzoda v. Acri Cafe Inc., 2020 WL 359908, at *2 (S.D.N.Y. Jan. 22, 2020). Further, plaintiffs
claiming “that they have been denied overtime in violation of the FLSA” must include
“sufficiently developed factual allegations” to “‘nudge’ their claim ‘from conceivable to
plausible.’” Dejesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 90 (2d Cir. 2013) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        Plaintiff Rodriguez has failed to allege sufficient facts for the Court to reasonably infer
that his overtime claims are plausible. Even assuming caddies are employees,1 the complaint
does not “provide sufficient detail about the length and frequency of [his] unpaid work to support
a reasonable inference that [he] worked more than forty hours in a given week.” Nakahata v.
New York-Presbyterian Healthcare Sys., Inc., 723 F.3d 192, 201 (2d Cir. 2013). To support such
an inference, the Second Circuit has held that a plaintiff must allege 40 hours of work in a
“particular week” in the past three years, “as well as some uncompensated time in excess of the
40 hours.” Lundy, 711 F.3d at 114-15; see 29 U.S.C. § 255(a) (three-year limitations period for
“willful” FLSA violations). The complaint here fails to do so.

        Plaintiff alleges that his “average weekly schedule” consisted of “66.5 hours of work a
week.” Dkt. 1 ¶¶ 34, 36. But plaintiff has not alleged he was required to work this schedule for
any specific week. See id. ¶ 41. Courts in this Circuit have consistently ruled that a generalized
recitation of “average” or “typical” hours worked is not enough to support an FLSA overtime
claim. See Lundy, 711 F.3d at 114-15 (allegations that plaintiffs “typically” worked over 40
hours in a week “invite[] speculation” and are insufficient to state “a plausible claim under
FLSA”); Dejesus, 726 F.3d at 89 (allegations that in “some or all weeks” plaintiff worked over
40 hours were not “sufficient to raise a plausible inference of an FLSA overtime violation”);
Marciano v. SJN Adjustment Grp., Inc., 2019 WL 4888569, at *2 (E.D.N.Y. Sept. 30, 2019)
(allegations that plaintiffs “would commonly work between fifty and sixty hours per week …
require the court to engage in the impermissible speculation precluded by the Second Circuit in
Lundy”); Serrano v. I. Hardware Distribs., Inc., 2015 WL 4528170, at *4 (S.D.N.Y. July 27,

1
        The threshold question of whether Rodriguez was an employee of the National is not the
subject of the proposed motion. Established authority establishes that as a general matter, golf
caddies are not “employees” for purposes of the FLSA and New York labor laws. See U.S.
Dep’t of Labor, Wage & Hour Div., Field Operations Handbook ch. 10(b)(15) (Mar. 31, 2016),
https://www.dol.gov/agencies/whd/field-operations-handbook/Chapter-10#B10a00 (“the
[Department of Labor] is not prepared to assert that caddies are employees”); N.Y. Lab. Law
§ 511(8) (“The term ‘employment’ does not include service as a golf caddy.”).
Case 2:19-cv-07052-PKC-RML Document 9 Filed 01/30/20 Page 3 of 3 PageID #: 38

Hon. Pamela K. Chen
January 30, 2020
Page 3


2015) (“[Plaintiffs] claim to have worked ‘an average’ of 62 and 60 hours per week,
respectively; however, they do not allege that they worked more than 40 hours in a ‘given’ work
week.”); Bustillos v. Acad. Bus, LLC, 2014 WL 116012, at *4 (S.D.N.Y. Jan. 13, 2014) (Second
Circuit requires “sufficient factual allegations in [a complaint]—rather than a general and
conclusory allegation as to the number of hours ‘routinely’ worked—whereby the Court can
reasonably infer that there was indeed one or more particular workweek(s) in which the plaintiff
suffered an overtime violation.”).

        The Second Circuit has emphasized that a plaintiff is “require[d]” to draw on his
“memory and experience” to provide “sufficiently developed factual allegations.” DeJesus, 726
F.3d at 90. Plaintiff here has not done so. To the contrary, he alleges that “caddies are able to
select the days of the week they work” but does not allege any specific week in which he chose
to work over 40 hours. Dkt. 1 ¶ 41. This is insufficient under the established Second Circuit
precedent. Plaintiff’s FLSA claims therefore should be dismissed. His state law overtime claims
should be dismissed for the same reason. See Farmer v. Dr. Lucia Patino, Optometrist, P.C.,
2019 WL 110956, at *4 (E.D.N.Y. Jan. 4, 2019) (dismissing New York Labor Law overtime
claims where plaintiff failed to “provide sufficient detail about the length and frequency of his
unpaid work”)

        In addition, if the FLSA claim is dismissed, plaintiff’s remaining claims should all be
dismissed as well for lack of subject matter jurisdiction. See Volpe v. Am. Language Commc’n
Ctr., Inc., 200 F. Supp. 3d 428, 435 (S.D.N.Y. 2016) (“declining to exercise supplemental
jurisdiction over Plaintiff’s remaining NYLL claims” where “all of Plaintiff’s FLSA claims have
been dismissed”), aff’d, 692 F. App’x 51 (2d Cir. 2017); Delaney v. Bank of Am. Corp., 766 F.3d
163, 170 (2d Cir. 2014) (“In general, where the federal claims are dismissed before trial, the state
claims should be dismissed as well.”).

       For these reasons and those to be stated more fully at the pre-motion conference and in
defendants’ motion papers, plaintiff’s complaint should be dismissed in its entirety.


                                                     Respectfully submitted,




                                                     Marc Wolinsky

cc:      Saul D. Zabell, Esq.
